PER CURIAM.
Petitioner seeks certiorari review of Paragraph 4 of the trial court’s order granting its motion to intervene to obtain access to judicial records. Petitioner contends Paragraph 4 of the trial court’s order imposes an unlawful prior restraint in that it provides:
No names, pictures or any other identifying information involving the child in question, his biological family, his foster parent and any other children in the foster home shall be used in any media form....
Petitioner argues that the provision is overly broad because it restrains its use of lawfully gained information from independent sources separate and apart from the legal proceeding.
We grant certiorari and quash Paragraph 4 of the trial court’s order. The trial court may on remand and upon proper motion and notice conduct such hearings as necessary to determine whether there is a manifestly overwhelming need for prior restraint of any information contained in the court file. See Jacksonville Television, Inc. v. Florida Dept. of Health and Rehabilitative Servs., 659 So.2d 316 (Fla. 1st DCA 1994); Florida Pub. Co. v. Brooke, 576 So.2d 842 (Fla. 1st DCA 1991)(citing Landmark Communications, Inc. v. Virginia, 435 U.S. 829, 849, 98 S.Ct. 1535, 1546-47, 56 L.Ed.2d 1 (1978)(Stewart, J., concurring)).
CERTIORARI GRANTED.
STONE, C.J., and DELL and FARMER, JJ., concur.